 


110 HCON 35 : Supporting the goals and ideals of National Black HIV/AIDS Awareness Day.
U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
III 
110th CONGRESS 
1st Session 
H. CON. RES. 35 
IN THE SENATE OF THE UNITED STATES 

February 6, 2007
Received and referred to the Committee on Health, Education, Labor, and Pensions

CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Black HIV/AIDS Awareness Day. 
 
 
Whereas the HIV/AIDS epidemic in the United States has shifted primarily to the African-American community and other communities of color;  
Whereas the Centers for Disease Control and Prevention (CDC) has stated that, at the end of 2005, over 188,000 African Americans were living with AIDS, representing 44 percent of all cases in the United States;  
Whereas since the beginning of the epidemic, African Americans have accounted for nearly 400,000 or 42 percent of the estimated 953,000 AIDS cases diagnosed, and through December 2005, an estimated 211,559 African Americans with AIDS have died;  
Whereas the CDC has further stated that, in 2005, African Americans accounted for nearly 50 percent of all new HIV infections, despite representing only about 12.3 percent of the population (according to the 2000 Census);  
Whereas the CDC estimates that, in 2005, African-American women accounted for over 66 percent of all HIV/AIDS cases among women, and were 25 times more likely to be infected than White women;  
Whereas the CDC estimates that of the over 18,800 people under the age of 25 whose diagnosis of HIV/AIDS was made during 2001–2004, 61 percent were African-American;  
Whereas the CDC estimates that 73 percent of all children born to HIV infected mothers in 2004 were African-American;  
Whereas the CDC has determined that the leading cause of HIV infection among African-American men is sexual contact with other men, followed by intravenous drug use and heterosexual contact;  
Whereas the CDC has determined that the leading cause of HIV infection among African-American women is heterosexual contact, followed by intravenous drug use;  
Whereas in 2002, AIDS was among the top three causes of death for African-American men in the age group 25 through 54, among the top four causes of death for African-American women in the age group 25 through 54, and the number one cause of death for African-American women aged 25 to 34 years;  
Whereas the CDC estimates that, since 1996, African Americans have the poorest survival rates of any racial or ethnic group diagnosed with AIDS, with 64 percent surviving after 9 years compared to 65 percent of American Indians and Alaska Natives, 72 percent of Hispanics, 74 percent of Whites, and 81 percent of Asian Pacific Islanders;  
Whereas African Americans are diagnosed with AIDS later than nonminority counterparts, are confronted with barriers in accessing care and treatment, and face higher morbidity and mortality outcomes;  
Whereas in 1998, the Congress and the Clinton Administration created the National Minority AIDS Initiative to help coordinate funding, build capacity, and provide prevention, care, and treatment services within the African-American, Hispanic, Asian Pacific Islander, and Native American communities;  
Whereas the Minority AIDS Initiative assists with leadership development of community-based organizations (CBOs), establishes and links provider networks, builds community prevention infrastructure, promotes technical assistance among CBOs, and raises awareness among African-American communities;  
Whereas on February 23, 2001, the first annual National Black HIV/AIDS Awareness Day was organized, with the slogan Get Educated, Get Involved, Get Tested; and  
Whereas February 7 of each year is now recognized as National Black HIV/AIDS Awareness Day: Now, therefore, be it  
 
That the Congress— 
(1)supports the goals and ideals of National Black HIV/AIDS Awareness Day and recognizes the seventh anniversary of observing such day;  
(2)encourages State and local governments, including their public health agencies, to recognize such day, to publicize its importance among their communities, and to encourage individuals to undergo testing for HIV;  
(3)encourages national, State, and local media organizations to carry messages in support of National Black HIV/AIDS Awareness Day;  
(4)supports full and equitable funding for the Ryan White HIV/AIDS Treatment Modernization Act of 2006;  
(5)applauds the codification of the Minority AIDS Initiative within the reauthorization of the Ryan White CARE Act;  
(6)supports appropriate funding for HIV/AIDS prevention and treatment;  
(7)supports the strengthening of stable African-American communities;  
(8)supports reducing the impact of incarceration as a driver of new HIV infections within the African-American community;  
(9)supports effective and comprehensive HIV prevention education programs to promote the early identification of HIV through voluntary routine testing, and to connect those in need to treatment and care as early as possible;  
(10)supports reducing the number of HIV infections in the African-American community resulting from injection drug use; and  
(11)supports efforts to link those infected with HIV to accessible care and treatment options.  
 
Passed the House of Representatives February 5, 2007.Karen L. Haas,Clerk. 
